Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 8/30/2022.
Claims 1-20 are presented for examination.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are statutory subject matter under step 1.  Claims 1-11 recites a system, which is statutory category of a machine.  Claims 12-18 recite a method, which is statutory category of a process.  Claims 19 and 20 recite a computer medium, which is a statutory category of  product.  
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more under step 2A, prong One. 	Claim 12 recites identifying one of the item accounts based on determining an engagement probability for the advertisement of each item account. Each of the above limitations, as drafted, recites a process that, under its broadest reasonable interpretation, encompasses certain methods of organizing human activities but for the recitation of generic components. That is - other than reciting a server, a computing device, database for implementing the identification of accounts based on the probability of engagement, which describes methods of advertising, marketing or sales activities or behaviors.
	The judicial exception is not integrated into a practical application under the second prong of Step 2A. Claim 1 recites the additional limitations of a server and database.  Paragraph [0018] of Applicant’s published specification states that “a server such as a cloud-based server, or any other suitable device”. The use of a server and databases to perform the steps of the method is recited at a high level of generality and under the broadest reasonable interpretation of the claim amounts to no more than mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea. Accordingly, the server ad database do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea are no more than simply appending well-understood routine, conventional activities previously known to the industry, specified at high level of generality, to the judicial exception and therefore the additional elements alone or in combination do not amount to significantly more than the judicial exception . The claims are  not patent eligible.
	Dependent claims 13-18 do not recite any additional elements to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. Accordingly, dependent claims 13-18 are rejected under the same rational as the independent claims from which they depend.

	Alice Corp. also establishes that the same analysis should be used for all categories of claims. Therefore, independent claim 1 and computer readable of claim 19 are  also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as method claim 1. The components (i.e., a computer system and databases) described in independent claim 1 and the components (i.e., a computer readable storage medium) described in independent claim 19 adds nothing of substance to the underlying abstract idea. At best, the components recited in the claims merely provide an environment to implement the abstract idea.
	Dependent claims 2-11 and 20 do not recite any additional elements to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. Accordingly, dependent claims 2-11 and 20  are rejected under the same rational as the independent claims from which they depend.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL ALVAREZ whose telephone number is (571)272-6715. The examiner can normally be reached Mondays thru Thursdays 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571- 272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL ALVAREZ/Primary Examiner, Art Unit 3688